—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered October 13, 1999, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the defendant was not deprived of his right to be present at a material stage of the trial (see, People v Velasco, 77 NY2d 469). O’Brien, J. P., Altman, Goldstein and H. Miller, JJ., concur.